Citation Nr: 0528961	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-43 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 through 
December 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Regional Office in Wichita, Kansas 
(RO).

A motion to advance this case on the Board's docket, which 
was received by the Board in February 2005, was granted by 
the Board on February 16, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's tinnitus is related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim for service 
connection for tinnitus.  This is so because the Board is 
taking action favorable to the veteran by granting service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection for bilateral hearing loss is in effect 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).  Exposure to acoustic trauma is consistent 
with the veteran's military occupational specialty of seaman, 
second class, where he worked as a submarine "chaser" and 
on convoy duty.  He reported having been exposed to excessive 
noise during that time, as a result to proximity to 3 and 4-
inch guns, and depth charge explosions.  In its March 2005 
decision, the Board found that the veteran's hearing loss was 
due at least in part to acoustic trauma experienced during 
military service.  The Board's finding was based on the 
August 2002 VA audiological evaluation, which stated that the 
veteran's history of noise exposure contributed to his 
present sensory loss.  

In this case, the veteran's service medical records do not 
show clinical evidence of tinnitus at any time during active 
duty service.  Subsequent to service, a VA examination was 
given in March 1946 which did not make any reference to 
tinnitus.  An August 2002 VA audiological examination report 
noted the presence of tinnitus, but the examiner did not give 
an opinion as to the etiology of the veteran's tinnitus.  
Thereafter, in October 2003, at a VA audiological examination 
the veteran reported a history of both military noise 
exposure, due to ship guns and depth charge explosions, and 
postservice occupational noise exposure in a machine shop, 
utilizing power tools.  He also reported bilateral, constant 
tinnitus, worse in the right ear than the left, which began 
in approximately 1988.  The examiner concluded that he could 
not verify the significant military noise exposure in the 
service medical records.  Further, he opined that with the 
veteran's significant postservice noise exposure, he could 
not be "more than 50 percent confident" that the veteran's 
tinnitus resulted from the acoustic trauma the veteran 
experienced during military service.  He concluded that it 
was "as likely as not" that tinnitus resulted after 
military service.

An additional VA audiological examination was conducted in 
June 2005.  The VA examiner opined that due to the veteran's 
inconsistent reports of the onset of his tinnitus, the lack 
of documentation in the service medical records, and the 
veteran's postservice noise exposure, that the tinnitus was 
"not as likely as not" due to inservice acoustic trauma.

In the instant case, the medical opinions as to whether the 
veteran's current tinnitus are related to his military 
service are equivocal.  The examiner in October 2003 
concluded that it was "as likely as not" that the veteran's 
tinnitus resulted after military service, however in forming 
this opinion, the examiner stated that he could not be "more 
than 50 percent confident" that the veteran's tinnitus 
resulted from the acoustic trauma the veteran experienced in 
service.  The examiner in June 2005 found that the current 
tinnitus was "not as likely as not" related to his military 
service.  The preponderance of the evidence of evidence does 
not have to support a claim in order for the veteran to 
prevail, if the evidence is in relative equipoise the veteran 
prevails.  If however, a preponderance of the evidence is 
against the claim, the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Additionally, these medical opinions do not address whether 
the veteran's inservice noise exposure contributed to his 
current tinnitus.  As noted above, service connection is 
currently in effect for bilateral hearing loss as due, at 
least in part, to acoustic trauma experienced during military 
service.  The Board finds upon review of the evidence of 
record, that the evidence as to whether the veteran's current 
tinnitus was at least in part due to his military service, 
places the evidence in at least equipoise, and therefore, 
affording the veteran the benefit of the doubt, service 
connection for tinnitus is warranted.  Id.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


